ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed because the prior art made of record does not teach a charging control device and method for charging an electric vehicle, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-7, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
load switches that detect an on-state or off-state of the charging flap switch and an on-state or off-state of the charging stop switch;
an auxiliary controller that enables or disables the power supply unit, wherein, in a case in which the main controller operates in the sleep mode, when the auxiliary controller detects the on-state of the charging flap switch and the on-state of the charging stop switch or detects the on-state of the charging flap switch and the off-state of the charging stop switch, the auxiliary controller enables the power supply unit to supply power to the main controller to switch the main controller from the sleep mode into the-a wake-up mode.


a second control unit that receives the second control signal through the second switch unit, wherein the first control unit enables a power supply unit to supply power to the second control unit to switch the second control unit from a sleep mode to a wake-up mode; and
a motor control unit that is controlled by the second control unit and controls driving of a motor for a charging flap,
wherein, when the second control unit is woken up by the first control unit, the second control unit disables the first switch and enables the second switch.

5.         With respect to claim 12-17, the prior art made of record fails to teach the combination of steps recited in claim 12, including the following particular combination of steps as recited in claim 12, as follows:
enabling, by the auxiliary controller, a power supply unit that supplies power to a main controller to wake up the main controller that is in a sleep state;
disabling, by the main controller, the first switch unit and enabling a second switch unit; and
controlling, by the main controller, charging of the electric vehicle when the main controller detects a second control signal input through the second switch unit,

the control signal for instructing to finish charging is a signal that indicates that the on-state of the charging flap switch and an off-state of the charging stop switch are detected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851